Citation Nr: 1417755	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for dental trauma of the two upper front teeth (#8 and #9) for compensation purposes.

2.  Entitlement to service connection for dental trauma of the two upper front teeth (#8 and #9) for dental treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In that decision, the RO, in pertinent part, denied service connection for dental trauma of the two upper front teeth, noting that service connection for dental treatment purposes was previously referred to the VA Dental Clinic.  In a May 2011 decision on referral from the RO, the VA Dental Clinic determined that the Veteran was not eligible for fee-basis treatment.  The RO denied service connection for dental trauma in the July 2013 statement of the case (SOC), again noting the VA Dental Clinic determination.  The Veteran subsequently perfected an appeal as to all issues in the SOC.  Thus, the Board finds that the claims of service connection for both compensation and dental treatment purposes are properly before the Board at this time, and the original issue has been recharacterized as stated above.  Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim of service connection is also considered a claim for VA outpatient dental treatment).

An informal hearing was held before a Decision Review Officer at the RO in June 2013, and a related memorandum is of record.  A Board hearing was held before the undersigned Acting Veterans Law Judge by videoconference from the RO in January 2014.  A transcript of the hearing is of record.

A review of the Virtual VA and VBMS electronic claims files reveals evidence of the Veteran's ongoing VA treatment, as well as the Board hearing transcript.  The Agency of Original Jurisdiction's (AOJ) SOC reflects consideration of the VA treatment records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that further development is necessary.  First, the Veteran testified he treated with a private dentist.  While this dentist submitted a letter in support of the claim, the underlying treatment records have not been obtained.  

The record contains a January 2012 written statement from the Veteran's private dental hygienist showing current symptomatology associated with teeth #8 and #9 (wear and collapse of bite); however, she was unable to comment on whether the current state of the Veteran's dentition was related to his reported in-service injury given the severe wear of the teeth.  The Veteran has provided competent statements as to an in-service injury to his mouth, which he asserts has caused his current dental problems.  Thus, there is evidence that the Veteran's current symptomatology may be related to his military service, but insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination as part of VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake reasonable efforts in accordance with 38 C.F.R. § 3.159(c)(1) to obtain treatment records from (1) R.L.M., D.M.D. identified by the appellant, including securing any necessary updated authorizations for release of this information. Ensure all notification to the appellant pursuant to 38 C.F.R. § 3.159(e) is completed if unable to obtain any identified records.

2.  After any records requested above are obtained, the Veteran should be afforded a VA examination to determine the nature and etiology of any current dental disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records and January 2012 statement from the Veteran's private dental hygienist.

The examiner should identify all current dental disabilities.  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the dental disability manifested in or is otherwise related to the Veteran's military service, including the alleged trauma therein.

The Veteran contends that teeth #8 and #9 have deteriorated due to in-service trauma when he was hit in the mouth with another service member's rifle during basic training.  During the February 1965 separation examination, these teeth were noted as restorable.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

